DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/24/20.  These drawings are approved.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wei et al (U Patent 9685898).
Claims 1, 6, and 11, Wei et al teaches a soft motor starter comprising: a phase gating unit which includes thyristors Ta1/Ta2/Tb1/Tb2/Tc1/Tc2; and a control unit 102 for deactivating each of the thyristors in the phase gating unit after a predetermined time period has elapsed, wherein the predetermined time period is equal to a multiple of half-cycles of a system frequency (as described in col. 10 lines 27-38). 
The only difference between the subject matter of claim 1 and claim 8 is that claim 8 recites an intended use motor system. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does Ex parte Masham 2 USPQ 2d 1647 (1987).
Claims 2, 7, and 19, Wei et al describes in col. 12 lines 11-18 that a clock can be used in switch module 202 which includes the plurality of thyristors. Wei et al further describes in col. 10 lines 27-50 that the time period where each thyristor is on or off is a predetermined amount of time.
Claims 3, 8, 12, 15, and 20, Wei et al describes for example in fig. 5 and corresponding description that changes in the gating unit are based on comparisons between references signals and feedback information such as motor currents.
Claims 4, 9, 13, and 16, Wei et al describes for example in fig. 3 and corresponding description that a maximum desired current signal is obtained (used in pulse 306) and each of thyristors will be activated using a desired current/torque.
Claims 5, 10, 14, 17, and 18, Wei et al describes controller 102 for activating each of the plurality of thyristor switches based on desired parameters.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed in the attached PTO-892 form describe other soft starters for a motor, especially US Patent 8853992 and US Publication 2013/0300339 which teach a soft starter used in conveyor units.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846